DETAILED ACTION
This communication is responsive to Application No. #15/777387 filed on May 18, 2018. Claims 1-13, 16-22 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Regarding claim 7, for consistency, the limitation, “receive at least one reference signal and generating, based on the at least one reference signal ...” (Emphasis added) should read, “receive at least one reference signal and generate, based on the at least one reference signal ...” (Emphasis added).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et.al. (US Patent Application Publication, 2013/0148613, hereinafter, “Han”).
Regarding claim 1, Han teaches:
A method for transmitting channel state information by a user equipment (UE) (Han: a method for performing CSI [Channel State Information] report.  Figs. 30-34 and ¶ [0265]) in a wireless communication system using multiple antennas (Han: the UE 120 may include ... multiple antennas.  Figs. 30-34 and ¶ [0302]), the method
comprising: 
receiving control information comprising information (Han: the network node transmits configuration information for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with channel state reporting on a subband (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]); 
receiving at least one reference signal  and generating, based on the at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]), periodic channel state information comprising a first precoding matrix indicator (PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]); and
transmitting the periodic channel state information comprising the first PMI for the wideband (Han: Referring to FIG. 30, a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode... In the subframe where wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0157, 0193-0198]) based on the control information associated with channel state reporting on the subband (Han: A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]).

Regarding claim 2, Han discloses on the features with respect to claim 1 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 3, Han discloses on the features with respect to claim 1 as outlined above.
Han further teaches:  
wherein the information associated with channel state reporting on the subband comprises a period and an offset for channel quality indicator (CQI) reporting on the subband (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the first PMI for the wideband is set based on the period and the offset for CQI reporting on the subband (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Regarding claim 4, Han discloses on the features with respect to claim 1 as outlined above.
Han further teaches:  
wherein the periodic channel state information further comprises a rank indicator (RI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI [Rank Indicator] on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]), 
wherein the information associated with channel state reporting on the subband comprises a period and an offset for channel quality indicator (CQI) reporting on the subband (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the RI is set based on the period and the offset for the CQI reporting on the subband (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]) and a period and a relative offset for RI reporting (Han: Periodicity MRI and relative offset NOFFSET,RI for RI reporting are determined based on the parameter ri-ConfigIndex (IRI) given in Table 18.  ¶ [0231]).

Regarding claim 7, Han teaches:
A user equipment (UE) in a wireless communication system using multiple antennas (Han: the UE 120 may include ... multiple antennas.  Figs. 30-34 and ¶ [0302]), the UE comprising: 
a transceiver (Han: The RF unit 126 is connected to the processor 122, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]); and
a controller coupled with the transceiver and configured to (Han: The RF unit 126 is connected to the processor 122, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]): 
receive control information comprising information (Han: the network node transmits configuration information for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with channel state reporting on a subband (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]);
receive at least one reference signal and generating, based on the at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]), periodic channel state information comprising a first precoding matrix indicator (PMI) for a PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]); and
transmit the periodic channel state information comprising the first PMI for the wideband Han: Referring to FIG. 30, a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode... In the subframe where wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0157, 0193-0198]) based on the control information associated with channel state reporting on the subband (Han: A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]).

Regarding claim 8, Han discloses on the features with respect to claim 7 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 9, Han discloses on the features with respect to claim 7 as outlined above.
Han further teaches:  
wherein the information associated with channel state reporting on the subband comprises a period and an offset for channel quality indicator (CQI) reporting on the subband (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein the controller is further configured to set a reporting time of the first PMI for the wideband, based on the period and the offset for the CQI reporting on the subband (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Regarding claim 10, Han discloses on the features with respect to claim 7 as outlined above.
Han further teaches:  
wherein the periodic channel state information further comprises a rank indicator (RI),
wherein the information associated with channel state reporting on the subband comprises a period and an offset for channel quality indicator (CQI) reporting on the subband (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein the controller is further configured to set a reporting time of the RI based on the period and the offset for the CQI reporting on the subband (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]) and a period and a relative offset for RI reporting (Han: Periodicity MRI and relative offset NOFFSET,RI for RI reporting are determined based on the parameter ri-ConfigIndex (IRI) given in Table 18.  ¶ [0231]).

Regarding claim 13, Han teaches:
A method for receiving channel state information (Han: a method for performing CSI [Channel State Information] report.  Figs. 30-34 and ¶ [0265]) by a base station in a wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]), the method comprising: 
transmitting control information comprising information (Han: the network node transmits configuration information for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with channel state reporting on a subband (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]);
transmitting at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]); and
receiving periodic channel state information, comprising a first precoding matrix indicator (PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]), generated based on the at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC).  Figs. 30-34 and ¶ [0286-0287]).

Regarding claim 16, Han discloses on the features with respect to claim 13 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 17, Han discloses on the features with respect to claim 13 as outlined above.
Han further teaches:  
wherein the information associated with channel state reporting on the subband comprises a period and an offset for channel quality indicator (CQI) reporting on the subband (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the first PMI for the wideband is set based on the period and the offset for the CQI reporting on the subband (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Regarding claim 19, Han teaches:
A base station in a wireless communication system using multiple antennas, the base station comprising (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]): 
a transceiver (Han: The RF unit 116 is connected to the processor 112, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]); and
a controller coupled with the transceiver and configured to (Han: The RF unit 116 is connected to the processor 112, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]): 
transmit control information comprising information (Han: the network node transmits configuration information for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with channel state reporting on a subband (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]);
transmit at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]); and
receive periodic channel state information, comprising a first preceding matrix indicator (PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]), generated based on the at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC).  Figs. 30-34 and ¶ [0286-0287]).

Regarding claim 20, Han discloses on the features with respect to claim 19 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 21, Han discloses on the features with respect to claim 19 as outlined above.
Han further teaches:  
wherein the information associated with channel state reporting on the subband comprises a period and an offset for channel quality indicator (CQI) reporting on the subband (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the first PMI for the wideband is set based on the period and the offset for the CQI reporting on the subband (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-6, 11-12, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et.al. (US Patent Application Publication, 2013/0148613, hereinafter, “Han”) in view of Krishnamurthy et.al. (US Patent Application Publication, 2014/0362938, hereinafter, “Krishnamurthy”).
Regarding claim 5, Han discloses on the features with respect to claim 1 as outlined above.
Han does not explicitly teach:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload (Krishnamurthy: The wireless terminal 100 feeds back information regarding the determined channel state in the form of a channel-state information ("CSI") report. Each CSI report includes one or more of ... a precoding-matrix indicator ("PMI") ... a rank indicator ("RI") ... The RI and the PMI may be separately encoded (e.g., mapped to different sets of bits [i.e., some bits] in a message [i.e., payload]).  ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Regarding claim 6, Han discloses on the features with respect to claim 1 as outlined above.
Han does not explicitly teach:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas (Krishnamurthy: For rank 1, W2 includes a beam-selection component matrix Y that can choose any beam for antenna port pairs (#15, #16) and (#17, #18) [i.e., predetermined number of transmit antennas] ... The beam-space matrix W1(n) can be compressed to 3 bits (e.g., PUCCH 1-1 submode 1 and submode 2) for rank 1 ... This suggests a sub-sampling of the form IPMI=mod(i1,8), where IPMI represents the sub-sampled PMI ... In other words, for rank 1, from the value of the first PMI ... the codebook index i1 is determined as i1=IPMI.  ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Regarding claim 11, Han discloses on the features with respect to claim 7 as outlined above.
Han does not explicitly teach:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload (Krishnamurthy: The wireless terminal 100 feeds back information regarding the determined channel state in the form of a channel-state information ("CSI") report. Each CSI report includes one or more of ... a precoding-matrix indicator ("PMI") ... a rank indicator ("RI") ... The RI and the PMI may be separately encoded (e.g., mapped to different sets of bits [i.e., some bits] in a message [i.e., payload]).  ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Regarding claim 12, Han discloses on the features with respect to claim 7 as outlined above.
Han does not explicitly teach:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas (Krishnamurthy: For rank 1, W2 includes a beam-selection component matrix Y that can choose any beam for antenna port pairs (#15, #16) and (#17, #18) [i.e., predetermined number of transmit antennas] ... The beam-space matrix W1(n) can be compressed to 3 bits (e.g., PUCCH 1-1 submode 1 and submode 2) for rank 1 ... This suggests a sub-sampling of the form IPMI=mod(i1,8), where IPMI represents the sub-sampled PMI ... In other words, for rank 1, from the value of the first PMI ... the codebook index i1 is determined as i1=IPMI.  ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Regarding claim 18, Han discloses on the features with respect to claim 13 as outlined above.
Han does not explicitly teach:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas (Krishnamurthy: For rank 1, W2 includes a beam-selection component matrix Y that can choose any beam for antenna port pairs (#15, #16) and (#17, #18) [i.e., predetermined number of transmit antennas] ... The beam-space matrix W1(n) can be compressed to 3 bits (e.g., PUCCH 1-1 submode 1 and submode 2) for rank 1 ... This suggests a sub-sampling of the form IPMI=mod(i1,8), where IPMI represents the sub-sampled PMI ... In other words, for rank 1, from the value of the first PMI ... the codebook index i1 is determined as i1=IPMI.  ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Regarding claim 22, Han discloses on the features with respect to claim 19 as outlined above.
Han does not explicitly teach:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein subsampling for the channel state reporting on the subband comprises subsampling a codebook by using codebook subsampling applied to a predetermined number of transmit antennas (Krishnamurthy: For rank 1, W2 includes a beam-selection component matrix Y that can choose any beam for antenna port pairs (#15, #16) and (#17, #18) [i.e., predetermined number of transmit antennas] ... The beam-space matrix W1(n) can be compressed to 3 bits (e.g., PUCCH 1-1 submode 1 and submode 2) for rank 1 ... This suggests a sub-sampling of the form IPMI=mod(i1,8), where IPMI represents the sub-sampled PMI ... In other words, for rank 1, from the value of the first PMI ... the codebook index i1 is determined as i1=IPMI.  ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416